Citation Nr: 1035829	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In August 2010, the Veteran testified at a video conference board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative contend that his current 
bilateral hearing loss and tinnitus had their onset in service or 
are etiologically linked to his service.  During his personal 
hearing, the Veteran testified that he was exposed to loud noise 
in service working with loud administrative machinery on a daily 
basis and also as a result of some his office buildings and 
assigned housing being in close proximity to the flight line and 
consequently exposing him to loud jet engine noises.  He was not 
provided hearing protection at any time during his service.  The 
Veteran further testified that he worked at several different 
manufacturing plants after service, but was always given hearing 
protection.  He also did some hunting after service, but 
described himself as not being an "avid" hunter.  He never 
engaged in target practice.  He occasionally operated a chain saw 
without hearing protection, but always used ear muffs when mowing 
his lawn.  The Veteran further testified that he has experienced 
tinnitus since service.

Competent lay evidence is evidence provided by a person who has 
personal knowledge (that is, that he/she actually observed; 
derived from his/her own senses) of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Veteran is considered competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In this 
regard, the Board acknowledges that the Veteran is competent to 
give evidence about what he sees and feels; for example, he is 
competent to report that he has experienced tinnitus since 
service.  In addition, based on the evidence submitted and 
testimony provided in support of his claim, the Board finds the 
Veteran to be credible with respect to his assertions.

Unfortunately, the Veteran's service treatment records are 
unavailable.  VA memoranda dated in April 2009 and February 2010 
recount the efforts made by VA to secure these records; 
unfortunately they are shown to have been destroyed by fire [in 
the 1973 fire at the St. Louis records repository].  The Board 
recognizes that in such cases there is a heightened obligation to 
assist in the development of the case, a heightened obligation to 
explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases, such 
as in this situation, in which records are presumed to have been 
or were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Where service treatment records were destroyed, a veteran is 
competent to report on factual matters about which he had 
firsthand knowledge, including in-service injury, experiencing 
pain during service, reporting to sick call, and undergoing 
treatment.  Washington, supra.

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim. See 38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Although a July 2008 VA audiological 
examination shows the Veteran's diagnoses of bilateral hearing 
loss and tinnitus, the examiner opined that she was unable to 
determine the etiology of the Veteran's hearing loss and tinnitus 
without resorting to mere speculation because his service 
treatment records were unavailable.  Likewise, the examiner, 
while noting the Veteran's history regarding in-service and post 
service noise exposure, did not discuss whether the Veteran's 
reported in-service acoustic trauma would have any detrimental 
effect on the his hearing.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted 
that an examiner's conclusion that an etiology opinion is not 
possible without resorting to speculation is a medical conclusion 
that must be "based on sufficient facts or data," and the 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh" to be adequate.  It must be clear 
that the examiner considered "all procurable and assembled 
data."  Moreover, in such cases the examiner should clearly and 
precisely identify what facts cannot be determined or that the 
actual cause of the claimed disability cannot be selected from 
multiple potential causes.

The Board therefore finds that a remand is warranted in this case 
to obtain another medical opinion regarding the etiology of any 
bilateral hearing loss and/or tinnitus, to include the rationale 
for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2009).

Finally, the Veteran has repeatedly indicated that he received 
audiological testing at Wright-Patterson AFB, and, as a result, 
received hearing aids in the spring or summer of 1980.  VA 
contacted Wright-Patterson AFB in an attempt to obtain these 
treatment records.  In a February 2010 letter, the medical group 
at Wright-Paterson AFB responded that physical medical records 
were not maintained at that facility and that such records had 
been retired to the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  There is no indication that VA made any 
further efforts to obtain these records.  Thus, additional 
efforts must be undertaken to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact NPRC, or any 
other appropriate facility to request 
copies of the Veteran's post-service 
treatment records from the facility at 
Wright-Patterson AFB, dated in 1980, and 
associate the records with the Veteran's 
claims file.

2.  After the above development has been 
completed to the extent possible, the 
Veteran must be afforded another VA 
audiologic examination to determine the 
current nature and etiology of any 
bilateral hearing loss and tinnitus found 
to be present.  The claims folder must be 
provided to and reviewed by the examiner.  
Any indicated diagnostic tests and studies, 
to include an audiogram, must be 
accomplished.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion, in light of the service 
and post service evidence of record, as to 
whether any current bilateral hearing loss 
and tinnitus are related to the Veteran's 
service, or to any incident therein, to 
include noise exposure.  The previous VA 
audiological evaluation currently of 
record, the Veteran's history of in-service 
noise exposure, and any other pertinent 
clinical findings of record, must be taken 
into account and discussed.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without 
resorting to speculation, it must be so 
stated and a rationale provided for such 
medical conclusion.  

3.  Thereafter, VA should readjudicate the 
issues on appeal.  If the issues remain 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



